DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The drawings filed 10/15/2019 are accepted.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“Display control unit that effects/prompts” in claims 1, 3, 4, 6, 7, 14, and 15
“Process execution unit that executes/deems” in claims 2, 4, 6, 8, 9, 10, 11, 12, and 13
“Antenna driving unit that sequentially drives” in claim 16
“Communication control step of causing” in claim 17

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 5, 7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terashima (JP3746880B2/JPH1166398A; published 3/9/1999).


With regards to claim 1, Terashima discloses 1 A control device for controlling a communication device including a display unit and an antenna unit including a plurality of antennas that perform close-range wireless communication with an information communication terminal (Terashima, paragraph 19: “display 2 with a touch panel… plurality of antennas 3a to 3f that communicate with a medium”), the control device comprising a display control unit that, when at least one antenna of the antenna unit has performed close-range wireless communication with the information communication terminal (Terashima, paragraph 32: “The control circuit 7 (or the control circuit 70) waits until the medium is brought close to the "start" push button 2E. When the medium is brought close to the "start" push button 2E, the transmission/reception circuit 6 (or the transmission/reception circuit 60) supplies data indicating the push button 2E to the control circuit 7 and also performs a security check from the transmission signal from the medium”), effects a display of a communication prompter image that prompts for close-range wireless communication with an antenna that is different from the antenna that has performed the close-range wireless communication (Terashima, paragraph 34: “In step F4, the display device 2 displays push buttons for commodities that can be purchased with the balance (in accordance with an instruction from the control circuit 7). For example, if the product A is 200 yen, the product B is 150 yen, the product C is 120 yen, and the balance is 150 yen, the push buttons 2A, 2B and 

With regards to claim 2, which depends on claim 1, Terashima discloses further comprising a process execution unit that executes a predetermined process on the basis of information acquired from the information communication terminal by means of close-range wireless communication, wherein the process execution unit executes the predetermined process when, after the communication prompter image has been displayed a predetermined number of times, an antenna indicated by a communication prompter image most recently displayed has performed close-range wireless communication with the information communication terminal (Terashima, paragraph 35: “In step F5, the medium holder waits until a product is selected. When it is detected that the medium has approached the push buttons 2A to 2C, the approached push button is blinked on the display device 2 (in response to an instruction from the control circuit 7), and the process proceeds to step F6.” Examiner is interpreting buttons 2A-2C as communication prompter images that are displayed at least once to the user and are associated with the antennas 3a-3c or 4a-4c which the user interacts with via the medium).

With regards to claim 3, which depends on claim 2, Terashima discloses wherein the predetermined process is a payment process, and in a case where a payment is possible, the display control unit effects a display of the communication prompter image, and in a case where the payment is impossible, the display control unit effects a display of an image that makes a presentation to a user to that effect (Terashima, paragraph 34: “In step F4, the display device 2 displays push buttons for commodities that can be purchased with the balance (in accordance with an instruction from the control .

With regards to claim 14, which depends on claim 1, Terashima discloses wherein when close-range wireless communication with the information communication terminal has been performed, the display control unit effects a display of the communication prompter image that prompts for close-range wireless communication with an antenna that is adjacent to an antenna that has performed the close-range wireless communication with the information communication terminal (Terashima, paragraph 34: “In step F4, the display device 2 displays push buttons for commodities that can be purchased with the balance (in accordance with an instruction from the control circuit 7). For example, if the product A is 200 yen, the product B is 150 yen, the product C is 120 yen, and the balance is 150 yen, the push buttons 2A, 2B and the push buttons 2D, 2E, 2F of the products A and B are used. Is displayed. The push button 2C of the product C is not displayed” The communication effects the display of each image (2A-2C), including the image adjacent to the first antenna that performed wireless communication.).

With regards to claim 15, which depends on claim 1, Terashima discloses wherein when close-range wireless communication with the information communication terminal has been performed, the display control unit effects a display of the communication prompter image that prompts for close-range wireless communication with an antenna that is not adjacent to the antenna that has performed the close-range wireless communication with the information communication terminal (Terashima, paragraph 34: “In step F4, the display device 2 displays push buttons for commodities that can be purchased with the balance (in accordance with an instruction from the control circuit 7). For example, if the product A is 200 yen, the product B is 150 yen, the product C is 120 yen, and the balance is 150 yen, .


Claim 17 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.

With regards to claim 18, which depends on claim 1, Terashima discloses wherein the display unit overlaps the antenna unit (Terashima, Fig. 1-2: both figures show embodiments in which the antennas overlap the display buttons).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 



Claims 4, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Terashima in view of Garcia et al (US 20090299901 A1; filed May 28, 2009). 


With regards to claim 4, which depends on claim 2, Terashima discloses wherein the predetermined process is a user's authentication process, the display control unit prompts for close-range wireless communication through each of the plurality of antennas… close-range wireless communication has been performed by an antenna… (Terashima, paragraph 19: “display 2 with a touch panel… plurality of antennas 3a to 3f that communicate with a medium”; Terashima, paragraph 34: “In step F4, the display device 2 displays push buttons for commodities that can be purchased”).
However, Terashima does not disclose effects a display of a plurality of the communication prompter images that present different pieces of information to the user, and the process execution unit deems authentication of the user successful when the user selects information set in advance by the user.
Garcia teaches effects a display of a plurality of the communication prompter images that present different pieces of information to the user, and the process execution unit deems authentication of the user successful when the user selects information set in advance by the user (Garcia, paragraph 109: "In one embodiment, the remitter may enter a personal identification number (PIN) in addition to swiping the user membership card.").



With regards to claim 8, which depends on claim 1, Terashima discloses an antenna indicated by the communication prompter image displayed on the basis of close-range wireless communication with the information communication terminal has performed close-range wireless communication (Terashima, paragraph 32: “The control circuit 7 (or the control circuit 70) waits until the medium is brought close to the "start" push button 2E. When the medium is brought close to the "start" push button 2E, the transmission/reception circuit 6 (or the transmission/reception circuit 60) supplies data indicating the push button 2E to the control circuit 7 and also performs a security check from the transmission signal from the medium”).
However, Terashima does not disclose a process execution unit that executes a predetermined process when the device… has performed communication with a second information communication terminal.
Garcia et al teaches a process execution unit that executes a predetermined process when the device… has performed communication with a second information communication terminal (Garcia, paragraph 150: “In one embodiment, for example, a response code regarding the validity of the payment is received. For example, the response code could return that the name on the debit or credit st information communication terminal, and the membership card is being interpreted as the 2nd information communication terminal).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Terashima and Garcia such that the device compares identification information when communicating with multiple terminals during a single transaction. Doing so enables the system “to determine whether the transaction is valid” (Garcia, paragraph 150).

With regards to claim 9, which depends on claim 8, Terashima does not disclose wherein in a case where user information recorded in the information communication terminal and user information recorded in the second information communication terminal are identical, the process execution unit performs, as the predetermined process, a process of deeming authentication of a user successful.
Garcia et al teaches wherein in a case where user information recorded in the information communication terminal and user information recorded in the second information communication terminal are identical, the process execution unit performs, as the predetermined process, a process of deeming authentication of a user successful (Garcia, paragraph 150: “In one embodiment, for example, a response code regarding the validity of the payment is received. For example, the response code could return that the name on the debit or credit card matches the name associated with the user membership card and that the payment is accepted.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Terashima and Garcia such that the device compares 


With regards to claim 10, which depends on claim 8, Terashima does not disclose wherein in a case where user information recorded in the information communication terminal is information of a first user and user information recorded in the second information communication terminal is information of a second user, the process execution unit performs, as the predetermined process, a process of displaying information that the first and second users are authorized to access in common.
Garcia et al teaches wherein in a case where user information recorded in the information communication terminal is information of a first user and user information recorded in the second information communication terminal is information of a second user, the process execution unit performs, as the predetermined process, a process of displaying information that the first and second users are authorized to access in common (Garcia, paragraph 75: “In some embodiments, the billing address associated with the payment card is utilized for validating payment by the remittance client.” Paragraph 113: “the validation/verification status information is sent back to the remittance kiosk… the process continues to step 480 and the remitter is signed on to the remittance kiosk”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Terashima and Garcia such that the device compares identification information when communicating with multiple terminals during a single transaction. Doing so enables the system “to determine whether the transaction is valid” (Garcia, paragraph 150).


wherein the process execution unit performs, as the predetermined process, a process of associating the information communication terminal and the second information communication terminal with each other as information communication terminals that belong to an identical group.
Garcia et al teaches wherein the process execution unit performs, as the predetermined process, a process of associating the information communication terminal and the second information communication terminal with each other as information communication terminals that belong to an identical group (Garcia, paragraph 150: “In one embodiment, for example, a response code regarding the validity of the payment is received. For example, the response code could return that the name on the debit or credit card matches the name associated with the user membership card and that the payment is accepted.” Garcia, paragraph 75: “In some embodiments, the billing address associated with the payment card is utilized for validating payment by the remittance client.” The identical group can be interpreted as either a group of users with the same name or same address).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Terashima and Garcia such that the device compares identification information when communicating with multiple terminals during a single transaction. Doing so enables the system “to determine whether the transaction is valid” (Garcia, paragraph 150).

With regards to claim 13, which depends on claim 11, Terashima does not disclose wherein in a case where the information communication terminal and the second information communication terminal are already associated with each other as information communication terminals that belong to an identical group, the process execution unit performs, as the predetermined process, a process of directly treating the information communication terminal and the second information communication terminal as information communication terminals that belong to an identical group, even in a case where the information communication terminal and the second information communication terminal have changed their positions.
Garcia et al teaches wherein in a case where the information communication terminal and the second information communication terminal are already associated with each other as information communication terminals that belong to an identical group, the process execution unit performs, as the predetermined process, a process of directly treating the information communication terminal and the second information communication terminal as information communication terminals that belong to an identical group, even in a case where the information communication terminal and the second information communication terminal have changed their positions (Garcia, paragraph 150: “In one embodiment, for example, a response code regarding the validity of the payment is received. For example, the response code could return that the name on the debit or credit card matches the name associated with the user membership card and that the payment is accepted.” Garcia, paragraph 75: “In some embodiments, the billing address associated with the payment card is utilized for validating payment by the remittance client.” The identical group can be interpreted as either a group of users with the same name or same address. The case where the terminals have changed their positions is quite vague, so it could be interpreted as the user just moving the terminals any amount, which would not affect the steps described by Garcia or Terashima).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Terashima and Garcia such that the device compares identification information when communicating with multiple terminals during a single transaction. Doing so enables the system “to determine whether the transaction is valid” (Garcia, paragraph 150).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Terashima in view of Wakamoto et al (US20100282835A1; filed 8/29/2008). 

With regards to claim 6, which depends on claim 2, Terashima does not disclose wherein the process execution unit does not execute the predetermined process when the antenna indicated by the communication prompter image has performed close-range wireless communication with an information communication terminal that is different from the information communication terminal that has most recently performed close-range wireless communication, and in accordance with an instruction from the process execution unit, the display control unit effects a display of an image indicating that the information communication terminals are different.
However, Wakamoto et al teaches wherein the process execution unit does not execute the predetermined process when the antenna indicated by the communication prompter image has performed close-range wireless communication with an information communication terminal that is different from the information communication terminal that has most recently performed close-range wireless communication (Wakamoto, paragraph 137: “At S8, if the portable information terminal is held over the reader/writer g for purchase confirmation, the purchase ID comparison portion 24 compares and determines if the ID issued to the portable information terminal matches the ID stored in the control portion 4 b or not (S9).”), and in accordance with an instruction from the process execution unit, the display control unit effects a display of an image indicating that the information communication terminals are different (Wakamoto, paragraph 137: “If it is determined that the purchase ID does not match at S9, it is determined that the portable information terminal of another person other than the purchaser is touched by accident, the routine returns to S7, and determination is made on whether or not the polling has been made for the predetermined time.”).
.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Terashima in view of Yamagishi et al (US 20190036208 A1; filed 1/27/2017). 

With regards to claim 16, which depends on claim 1, Terashima does not disclose further comprising an antenna driving unit that sequentially drives the plurality of antennas in a predetermined order.
However, Yamagishi teaches further comprising an antenna driving unit that sequentially drives the plurality of antennas in a predetermined order (Yamagishi, paragraph 71: “The antenna controller applies a driving signal to the antenna patterns 21a to 21c sequentially. For example, in a case where a near field communication ( NFC) card is to be detected, the driving is performed with a sinusoidal wave of 13.56 megahertz” paragraph 81: “The antenna controller applies a driving signal to the antenna patterns 21a to 21g from an end in the X direction sequentially. For example, in a case where a near field communication ( NFC) card is to be detected, the driving is performed with a sinusoidal wave of 13.56 megahertz.”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Terashima and Yamagishi such that the antennas are driven sequentially. Doing so would enable the device to determine the positions of the detected contact .







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mori (US 6345762 B1): Teaches using a contactless IC card with a vending machine.
Jurgenson (US 20040050855 A1): Teaches a touch screen vending machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178